United States Court of Appeals,

                          Eleventh Circuit.

                            No. 95-5008.

     In re FIRST NATIONAL BANK of BOSTON, a national banking
association, Petitioner.

                           Dec. 24, 1996.

Appeal from the United States District Court for the Southern
District of Florida (No. 95-8366-CIV-LCN), Lenore Carrero Nesbitt,
Judge.

Before KRAVITCH, BIRCH and BLACK, Circuit Judges.

     PER CURIAM:

     In view of the parties' settlement of the underlying case in

district court, the panel opinion, published at 70 F.3d 1184 (11th

Cir.1995), is VACATED. This case is REMANDED to the district court

with instructions that it be DISMISSED as moot.